M. F. Cavanagh, J.
Defendant’s guilty plea in this case fails to exhibit the understanding and voluntary nature required of guilty pleas as set forth in People v Jaworski, 387 Mich 21; 194 NW2d 868 (1972).
In the present case the issue is not whether the trial judge’s original statement informing the defendant of his right to confront witnesses was adequate, but whether the judge was required to make some further effort to explain that right after the defendant stated that he did not understand the original explanation. The failure of the trial judge to explain the confrontation right further mandates reversal.
In People v Dukes, 48 Mich App 268, 270; 210 NW2d 266 (1973), lv den 392 Mich 814 (1974), while refusing to reverse a guilty plea under the facts there present, this Court stated:
"The defendant also argues that although the trial court did inform him of his privilege against self-incrimination, his right to trial by jury, and right to confrontation as required by People v Jaworski, 387 Mich 21; 194 NW2d 868 (1972), nevertheless his plea should be set aside because a 'fleeting reference’ to those rights should be deemed inadequate. While defense counsel expressly disavows a requirement that trial judges give each defendant a brief course in constitutional law, he does feel that a trial judge should 'take *513a minute or two * * * to explain [things] to the defendant’. While a more detailed explanation would certainly be required when a defendant indicates a lack of understanding of these fundamental rights, this tribunal is not prepared to require a detailed explanation of those rights when the defendant affirmatively indicates that he understands the rights he is abandoning.” (Emphasis added.)
In People v Matheson, 70 Mich App 172, 184; 245 NW2d 551 (1976), this Court reversed a guilty plea because the responses of the defendant "manifested a state of confusion which belied the claimed voluntariness of his plea”.
The instant record is distinguishable from the record of People v Anderson, People v Harrel, and People v Howell in the Guilty Plea Cases, 395 Mich 96, 123, 124; 235 NW2d 132 (1975). In Anderson, the defendant was advised merely as to his right to confrontation. In Harrel and Howell, the defendants were informed of the right to question witnesses against them. As the explanations made to the defendants used language commonly understood, and the defendants gave no indication that they didn’t understand their rights, the record created an inference or supported a conclusion that the defendants understood their rights and intentionally waived them. As the Court said in Guilty Plea Cases, supra, 124:
"In each case the judge informed the defendant of the constitutional and other rights delineated in the rule in such manner as reasonably to warrant the conclusion that the defendant understood what a trial is and that by pleading guilty he was knowingly giving up his right to a trial and the rights and incidents of a trial.”
The defendant in the present case never did acknowledge that he understood his right of con*514frontation. There is nothing in the record to indicate that the defendant’s protests that he did not understand his rights were made in bad faith. On earlier occasions, when the defendant initially stated that he did not understand a right, the defendant indicated that he understood after a brief explanation by the judge. The rule that the court shall not accept a guilty plea unless it is convinced it is voluntarily made should require some further inquiry or explanation when a defendant indicates that he does not understand one of the rights he is waiving. The defendant’s plea of guilty is hereby vacated and the cause is remanded for trial.
W. A. Porter, J., concurred.